HOFFMAN, Judge,
concurring in part and dissenting in part.
While I agree with the majority as to the principal points discussed in the opinion, I do not agree with the discussion in part I-C relating to the Scope of the Release. The Release is quoted verbatim in footnote 2 of the opinion and will not be repeated in detail.
The Release, executed on October 14, 1975, mutually releases any “causes of action which each may have or which each may allege to have had against the other arising out of actions, agreements, contracts, commitments, relationships or action taken or omitted to be taken up to the date hereof based on tort, contract, negligence, antitrust or violation of State or *709Federal Regulations excluding, however, the following:
[C] Obligations undertaken by Chevron and/or Bray arising out of Agreements executed on or after this date in the resolution of past differences.”
The Release continues:
Bray, by its execution hereof, acknowledges the validity of certain arrangements entered into between it and Chevron dated as of May 1, 1973 and as of May 1, 1974 relating to the purchase and sale of petroleum products.
This Release does not refer to future violations by Chevron, concerning which the majority opinion has held are barred by the release. While it is true that the Release acknowledges that the 1973 and 1974 arrangements were valid, both the district court and the majority opinion have held to the contrary.
In my opinion, the district court correctly construed the Release, and its judgment should be affirmed in every respect. To hold, as does the majority, that a continued violation by Chevron after October 14, 1975, is permissible and bars the victim from a right of action, would, in my view, be contrary to public policy.
The majority relies upon Western Mountain Oil, Inc. v. Gulf Oil Corp., 726 F.2d 765 (Temp.Emer.Ct.App.1983), for the proposition that the cause of action accrues at the time of the original improper classification. Western Mountain, however, is clearly distinguishable from the case at bar. In Western Mountain, the plaintiff brought suit on a claim of having been overcharged. The court ruled that the claim was barred by the statute of limitations. There was only one three-year contract involved1 and the plaintiff brought suit after the contract expired. The plaintiff in that case had argued that each delivery of petroleum constituted a violation. The Western Mountain court held that the cause of action accrued when the overcharging commenced at the beginning of the contract.
The policy underlying the statute of limitations supports the conclusion in Western Mountain. If it is deemed to be a separate violation each time any petroleum is delivered, then a company would be forced to re-examine its classification of each purchaser each time there is a delivery. This would be an onerous burden to impose upon the companies. It is at the time of contracting that the supplier classifies the purchaser.
In the case sub judice there were three separate contracts. The contract term which placed Bray in the wrong class of purchasers first appeared in the 1973-74 contract. This term was repeated in the two subsequent contracts. We are only concerned with the last contract covering the year 1975-76. The release was signed on October 14, 1975 at the same time the 1975-76 contract was signed. The cause of action for overcharges in the 1975-76 contract year accrued at the beginning of the contract. In that contract Chevron improperly classified Bray which resulted in.Bray being overcharged during the term of the contract. It was at the time of contracting that the price terms were established which would be in effect for 1975-76. Chevron was obligated not to charge a price which exceeded the maximum lawful price under the regulations. The previous contracts had no legal force beyond their expiration. The fact that Chevron had committed the same type of violation in those previous contracts is irrelevant. ' At the time the 1975-76 contract was agreed upon, Chevron’s negotiators specifically considered the price terms of the 1975-76 contract. This is unlike the purely ministerial task of shipping quantities of petroleum according to the terms of the contract found in Western Mountain.
*710A release of future violations is, without question, void against public policy. Pearlstein v. Scudder & German, 429 F.2d 1136 (2d Cir.1970), cert. denied, 401 U.S. 1013, 91 S.Ct. 1250, 28 L.Ed.2d 550 (1971); Oberweis Dairy, Inc. v. Associated Milk Producers, Inc., 568 F.Supp. 1096 (N.D.Ill.1983); Weinraub v. International Banknote Company, Inc., 422 F.Supp. 856 (S.D.N.Y.1976); Korn v. Franchard Corp., 388 F.Supp. 1326 (S.D.N.Y.1975). If the release is held to bar Bray’s claims for the 1975-76 contract years, it would allow companies to absolve themselves of all future violations by having the purchaser sign a release of a similar past violation. For this reason, I would affirm Judge Holden’s decision.

. The other cases cited by the majority, Fleetwing Corp. v. Mobil Oil Corp., 726 F.2d 768 (Temp.Emer.Ct.App.1983), and Lerner v. Atlantic Richfield Co., 731 F.2d 898 (Temp.Emer.Ct.App.1984), do not state whether there was more than one contract involved. Furthermore, they merely rely upon Western Mountain on this issue.